Title: To Alexander Hamilton from Thomas Parker, 19 October 1799
From: Parker, Thomas
To: Hamilton, Alexander


Winchester [Virginia] October 19, 1799. “… I shall march tomorrow but It is extreamly painfull to me to witness the Distress & Chagrin of the officers & Soldiers who have not money to discharge even the Claims of their washwomen.… a waggon arrived with a Supply of Coats Vests & Woolen overalls articles which were much wanted. In Concequence of my Request Mr Machee Superintendant of the public works at Harpers ferry has procured some materials to aid us in Building. But no appropriation has been made for the payment of them.…”
 